       Case 1:20-cv-04388-AT-GWG Document 38
                                          37 Filed 09/14/20 Page 1 of 1




                                                                                     William L. Charron
                                                                                                       Partner

                                                                                      Direct Tel: 212-326-0156
                                                                                      Direct Fax: 212-798-6927
                                                                                  wcharron@pryorcashman.com


                                                     September 14, 2020
VIA ECF
                                            MEMORANDUM ENDORSEMENT
Hon. Gabriel W. Gorenstein
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Courtroom 6B
New York, New York 10007-1312


       RE:     Restellini v. The Wildenstein Plattner Institute, Inc.; No. 1:20-cv-4388-AT-GWG

Dear Judge Gorenstein:

       We represent defendant/counterclaimant Wildenstein Plattner Institute, Inc. (“WPI”) in the
above-referenced action. We respectfully submit this letter to request that the Court adjourn the
telephonic discovery conference calendared for tomorrow, September 15 at 10:30am to Friday,
September 18 at 12:00pm.

        WPI’s counsel seeks this adjournment due to a previously scheduled oral argument to be
held tomorrow morning. This is the first request for an adjournment of this telephonic conference.
As instructed by Chambers, we have conferred with counsel for Plaintiff, who is amenable to this
adjournment.

       We thank the Court for its consideration of this request.

                                                     Respectfully submitted,

                                                     /s/ William L. Charron

                                                     William L. Charron
cc: All counsel (via ECF)
                               Application granted.

                               So Ordered.



                                September 14, 2020
